MEMORANDUM**
Peter W. Hibbett appeals from the district court affirmance of a magistrate judge’s order that he pay $15,000 in restitution, following his guilty plea to the misdemeanor offense of unauthorized cutting and damage to timber and trees, and aiding and abetting, in violation of 16 U.S.C. § 551, 36 C.F.R. § 261.6 and 18 U.S.C. § 2. We affirm for the reasons stated in the district court’s Opinion, filed on May 20, 2003.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.